OPINION
ROBERTS, Judge.
This appeal is taken from a conviction for the offense of murder with malice. Punishment was assessed at five years’ confinement.
The only ground of error asserted on appeal is the failure of the trial court to charge the jury on the issue of murder without malice. Appellant’s only objection to the charge was made orally. Such an objection is not sufficient to preserve error for review by this Court. Arts. 36.14 and 36.19, Vernon’s Ann.C.C.P.; Curry v. State, 468 S.W.2d 455 (Tex.Cr. App.1971); Seefurth v. State, 422 S.W.2d 931 (Tex.Cr. App.1968).
The judgment is affirmed.